
	
		II
		110th CONGRESS
		2d Session
		S. 2882
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Ms. Snowe (for herself,
			 Ms. Collins, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  presentation of a flag of the United States to the children of members of the
		  Armed Forces who die in service. 
	
	
		1.Presentation of United States
			 flag to the children of members of the Armed Forces who die in
			 serviceSection 1482(a) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(12)Presentation of
				a flag of equal size to the flag presented under paragraph (10) to the children
				or child, if the person to be presented a flag under paragraph (10) is other
				than a child of the decedent. For purposes of this paragraph, the term
				child has the meaning prescribed by section 1477(b) of this
				title
				.
		
